MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2019	ME	24	
Docket:	   Cum-18-9;	Cum-18-12	
Argued:	   October	11,	2018	
Decided:	  February	14,	2019	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                           ADOPTION	OF	RIAHLEIGH	M.	
                                       	
                                    *****	
                                       	
                           ADOPTION	OF	MYANNAH	D.	
	
	
SAUFLEY,	C.J.	

      [¶1]		In	the	two	appeals	that	we	address	in	this	consolidated	opinion,	we	

consider	 whether	 a	 parent	 whose	 parental	 rights	 are	 at	 stake	 in	 a	 judicial	

termination	 proceeding	 that	 does	 not	 involve	 the	 Department	 of	 Health	 and	

Human	Services	is	constitutionally	entitled	to	the	services	that	are	ordinarily	

provided	in	a	title	22	child	protection	action	after	a	court	has	found	abuse	or	

neglect	 or	 has	 placed	 a	 child	 in	 foster	 care	 under	 the	 supervision	 of	 the	

Department.		In	the	matters	before	us,	the	fathers	of	half-sisters	Riahleigh	M.	

and	 MyAnnah	 D.	 appeal	 from	 separate	 judgments	 of	 the	 Cumberland	 County	

Probate	 Court	 (Mazziotti,	 J.)	 granting	 the	 petitions	 of	 the	 children’s	 maternal	

grandmother	to	terminate	the	fathers’	parental	rights	as	part	of	the	proceeding	

through	which	the	grandmother	seeks	to	adopt	the	children.			
2	

         [¶2]		During	the	separate	proceedings	in	these	actions,	the	court	denied	

each	father’s	motion	for	an	order	requiring	the	provision	of	rehabilitation	and	

reunification	services.1		Before	us,	the	fathers	argue	that	they	were	deprived	of	

due	 process	 and	 equal	 protection	 of	 the	 law	 when	 the	 court	 denied	 these	

motions.		We	conclude	that	the	court	did	not	violate	the	rights	secured	to	the	

fathers	by	the	Maine	and	federal	constitutions,	and	that	the	court	did	not	err	or	

abuse	its	discretion	by	entering	the	judgments	terminating	the	fathers’	parental	

rights.		Accordingly,	we	affirm	the	judgments.	

                                          I.		BACKGROUND	

         [¶3]		The	following	facts	are	drawn	from	the	procedural	record	and	from	

the	court’s	findings,	which	are	supported	by	the	evidence.		See	In	re	Evelyn	A.,	

2017	ME	182,	¶	4,	169	A.3d	914.		

         [¶4]		Riahleigh	was	born	in	2006,	and	MyAnnah	was	born	in	2012.		The	

children	have	the	same	mother	but	different	fathers.		The	children	now	reside	

in	the	safe	and	healthy	home	of	their	maternal	grandmother.		A	District	Court	

parental	 rights	 and	 responsibilities	 order	 regarding	 Riahleigh	 and	 a	 Probate	

Court	 guardianship	 order	 regarding	 MyAnnah	 placed	 the	 children	 in	 the	


     1		The	fathers	did	not	identify	the	intended	or	expected	source	of	funding	for	any	services	in	their	

motions.		The	sources	of	those	funds,	however,	are	not	material	to	our	conclusion	that	the	fathers	are	
not	entitled	to	the	services	as	a	constitutional	matter.	
                                                                                                          3	

grandmother’s	 care.	 	 In	 early	 2015,	 the	 grandmother	 filed	 petitions	 in	 the	

Probate	 Court	 to	 adopt	 the	 two	 children	 and	 petitions	 to	 terminate	 each	

parent’s	parental	rights.2		The	court	appointed	counsel	for	the	mother	and	each	

father.	 	 See	 18-A	M.R.S.	 §	9-106(a)	 (2017).3	 	 It	 also	 appointed	 a	 guardian	 ad	

litem	in	each	matter.		See	18-A	M.R.S.	§	9-204(c)	(2017).			

	       [¶5]		The	mother	and	both	fathers	unsuccessfully	moved	for	the	court	to	

order	the	provision	of	rehabilitation	and	reunification	services	consistent	with	

the	 services	 that	 would	 have	 been	 available	 if	 a	 court	 had	 found	 abuse	 or	

neglect	 or	 the	 children	 had	 been	 placed	 in	 foster	 care	 in	 a	 child	 protection	

matter.		Cf.	22	M.R.S.	§§	4036-B,	4041	(2017).		Neither	of	the	fathers	specified	

in	his	motion	what	specific	services	he	wanted	to	receive,	apart	from	a	generic	

request	by	the	father	of	MyAnnah	that	services	include	“visitation,	parenting	

counseling,	and	mental	health	counseling.”		Neither	motion	requested	payment	

for	the	services	from	any	specific	party	or	from	the	State,	nor	did	either	father	




    2		From	the	record	before	us,	it	appears	that	at	the	time	the	grandmother	filed	the	petitions	to	

adopt	the	children	and	to	terminate	the	parents’	parental	rights,	the	mother	and	both	fathers	objected	
to	the	adoptions.		See	18-A	M.R.S.	§§	9-301,	9-302	(2017).			
    3		The	entire	title	18-A	Probate	Code	has	been	repealed	and	replaced	with	a	new	Probate	Code	to	

be	codified	in	new	title	18-C,	a	change	that	will	take	effect	on	July	1,	2019.		See	P.L.	2017,	ch.	402.		All	
citations	herein	are	to	the	Code	currently	in	effect.	
4	

argue	that	any	specific	services	were	designed	to	remedy	particular	parenting	

deficits.			

	         [¶6]	 	 The	 court	 scheduled	 separate	 trials	 on	 the	 two	 termination	

petitions,	 but	 before	 either	 trial	 was	 held,	 the	 mother	 consented	 to	 the	

termination	of	her	parental	rights	to	both	children	to	enable	the	grandmother	

to	 adopt	 the	 children.	 	 The	 trials	 were	 therefore	 limited	 to	 the	 question	 of	

whether	the	fathers’	parental	rights	should	be	terminated.			

	         [¶7]	 	 After	 each	 trial,	 the	 court	 entered	 a	 judgment4	 terminating	 that	

father’s	parental	rights	upon	finding	that	the	father	was	unwilling	or	unable	to	

protect	his	child	from	jeopardy	and	that	these	circumstances	were	unlikely	to	

change	 within	 a	 time	 reasonably	 calculated	 to	 meet	 her	 needs,	 that	 he	 was	

unwilling	or	unable	to	take	responsibility	for	his	child	within	a	time	reasonably	

calculated	 to	 meet	 her	 needs,	 and	 that	 termination	 of	 the	 father’s	 parental	

rights	was	in	his	child’s	best	interest.		See	22	M.R.S.	§	4055(1)(A)(2),	(B)(2)(a),	

(b)(i)-(ii)	(2017).		Each	father	timely	appealed,	and	we	invited	amicus	briefs	on	

the	constitutional	issues	raised	by	the	fathers	in	their	briefs.		We	now	consider	

both	appeals.	



     4	 	 The	 process	 consumed	 almost	 three	 years	 of	 the	 childrens’	 lives.	 	 From	 a	 petition	 filed	 in	

February	2015,	judgments	were	entered	in	December	2017.			
                                                                                                        5	

                                          II.		DISCUSSION	

        [¶8]	 	 In	 this	 opinion,	 we	 first	 summarize	 the	 statutory	 basis	 for	 the	

Department’s	obligation	to	provide	rehabilitation	and	reunification	services	to	

parents	 in	 title	 22	 child	 protection	 matters.	 	 We	 then	 address	 the	 fathers’	

arguments	that	the	Due	Process	and	Equal	Protection	Clauses	of	the	federal	and	

state	 constitutions	 require	 that	 parents	 be	 provided	 with	 similar	 services	 by	

court	 order	 in	 private	 adoption	 matters	 in	 which	 petitions	 to	 terminate	

parental	 rights	 have	 been	 filed.	 	 Finally,	 we	 review	 the	 court’s	 findings	 and	

discretionary	determinations	in	support	of	the	termination	judgments.	

A.	     Statutory	Obligation	to	Provide	Rehabilitation	and	Reunification	Services	
	
        [¶9]	 	 The	 Department’s	 obligation	 to	 provide	 rehabilitation	 and	

reunification	services	is	triggered	in	a	title	22	child	protection	matter	when	a	

parent	is	found	to	have	subjected	a	child	to	abuse	or	neglect	or	a	child	has	been	

removed	 from	 the	 home	 for	 sixty	 days.	 	 22	M.R.S.	 §	4041(1-A).	 	 In	 those	

circumstances,	 the	 Department	 is	 ordinarily5	 required	 to	 formulate	 a	

rehabilitation	and	reunification	plan	that	includes	the	following:	




   5		 The	 court	 may	 relieve	 the	 Department	 of	 the	 requirement	 to	 create	 a	 rehabilitation	 and	
reunification	plan	“if	the	court	finds	at	least	one	of	the	following:	(1)	The	existence	of	an	aggravating	
factor;	or	(2)	That	continuation	of	reunification	efforts	is	inconsistent	with	the	permanency	plan	for	
the	child.”		22	M.R.S.	§	4041(2)(A-2)	(2017).	
6	

     (iv)	Services	that	must	be	provided	or	made	available	to	assist	the	
     parent	 in	 rehabilitating	 and	 reunifying	 with	 the	 child,	 as	
     appropriate	 to	 the	 child	 and	 family,	 including,	 but	 not	 limited	 to,	
     reasonable	 transportation	 for	 the	 parent	 for	 visits	 and	 services,	
     child	 care,	 housing	 assistance,	 assistance	 with	 transportation	 to	
     and	 from	 required	 services	 and	 other	 services	 that	 support	
     reunification;	[and]	
     	
     (v)	A	schedule	of	and	conditions	for	visits	between	the	child	 and	
     the	parent	designed	to	provide	the	parent	and	child	time	together	
     in	settings	that	provide	as	positive	a	parent-child	interaction	as	can	
     practicably	be	achieved	while	ensuring	the	emotional	and	physical	
     well-being	of	the	child	when	visits	are	not	detrimental	to	the	child's	
     best	interests.	
     	
22	M.R.S.	§	4041(1-A)(A)(1)(c).6	

	        [¶10]		It	is	the	parent,	however,	who	ultimately	bears	the	responsibility	

to	rehabilitate	and	reunify	with	the	child.		See	22	M.R.S.	§	4041(1-A)(B).		The	

parental	 responsibilities	 identified	 in	 that	 statute	 require	 the	 parent	 to	

“[r]ectify	 and	 resolve	 problems	 that	 prevent	 the	 return	 of	 the	 child	 to	 the	

home,”	to	“[s]eek	and	utilize	appropriate	services	to	assist	in	rehabilitating	and	

reunifying	with	the	child,”	and	to	“[p]ay	reasonable	sums	toward	the	support	of	




     6		We	have	made	clear,	however,	that	any	failure	by	the	Department	to	meet	its	statutory	duty	to	

provide	rehabilitation	and	reunification	services	is	not	necessarily	fatal	to	a	termination	petition.		See	
In	re	Child	of	Heather	W.,	2018	ME	31,	¶	11,	180	A.3d	661.		Rather,	the	ultimate	question	presented	
to	the	court	on	a	title	22	termination	petition	is	whether	the	Department	has	proved,	by	clear	and	
convincing	evidence,	that	the	parent	is	unfit	and	that	termination	is	in	the	child’s	best	interests.		See	
22	M.R.S.	§	4055(1)(B)(2)	(2017).	
                                                                                        7	

the	child	within	the	limits	of	the	parent’s	ability	to	pay.”		Id.	§	4041(1-A)(B)(1),	

(5),	(6).	

	      [¶11]	 	 Thus,	 the	 parent	 has	 the	 obligation	 to	 remedy	 the	 parenting	

deficits	that	resulted	in	the	removal	or	the	finding	of	abuse	or	neglect,	and	the	

Department	bears	a	responsibility	to	“make	reasonable	efforts	to	rehabilitate	

and	 reunify	 the	 family,”	 including	 by	 making	 services	 available	 to	 the	 family.		

22	M.R.S.	§	4036-B(4);	see	also	id.	§	4041(1-A)(A),	(B).	

	      [¶12]		In	the	absence	of	a	judicial	finding	of	abuse	or	neglect	or	removal	

from	 the	 home,	 however,	 the	 Department	 does	 not	 bear	 the	 same	 statutory	

responsibilities.		When	a	dispute	exists	between	or	among	private	parties	in	a	

family	matter,	including	in	an	adoption	proceeding,	neither	the	Department	nor	

any	 of	 the	 other	 parties	 has	 a	 statutorily	 created	 obligation	 to	 provide	 or	

participate	 in	 rehabilitation	 and	 reunification	 services	 for	 a	 parent	 whose	

rights	are	at	stake.		Adoption	of	Isabelle	T.,	2017	ME	220,	¶	12,	175	A.3d	639.		As	

we	 have	 observed,	 the	 Adoption	 Act,	 18-A	 M.R.S.	 §§	9-101	 to	 9-404	 (2017),	

“does	not	require—or	even	authorize—the	court	to	consider	rehabilitation	or	

reunification	efforts	prior	to	terminating	parental	rights”	in	private	 adoption	

proceedings.		Adoption	of	Isabelle	T.,	2017	ME	220,	¶	12,	175	A.3d	639;	see	also	

Adoption	 of	 L.E.,	 2012	 ME	 127,	 ¶	 13,	 56	 A.3d	 1234	 (“During	 an	 adoption	
8	

proceeding,	the	Probate	Court	is	not	required	to	order	attempts	at	reunification	

before	terminating	parental	rights.”).7		“There	is	no	state	assertion	of	parental	

unfitness	in	private	termination/adoption	proceedings,	and	the	Adoption	Act	

provides	 fewer	 protections	 for	 parents	 than	 those	 provided	 in	 Title	 22	 child	

protection	proceedings.”		Adoption	of	Isabelle	T.,	2017	ME	220,	¶	11,	175	A.3d	

639;	see	22	M.R.S.	§§	4001-4068	(2017).			

          [¶13]		Thus,	as	a	statutory	matter,	in	private	family	matter	proceedings,	

a	parent	may	have	his	or	her	parental	rights	restricted	or	terminated	even	in	

the	absence	of	services	that	would	be	aimed	at	rehabilitating	that	parent.		See	

Adoption	 of	 Isabelle	 T.,	 2017	ME	 220,	 ¶	 14,	 175	 A.3d	 639.	 	 Although	 such	 a	

“rehabilitation	 and	 reunification	 plan	 is	 the	 centerpiece	 of	 child	 protective	

proceedings	following	a	jeopardy	determination,”	a	plan	is	not	implicated	when	

there	has	been	no	removal	or	finding	of	abuse	or	neglect.		In	re	Thomas	D.,	2004	

ME	 104,	 ¶	 26,	 854	 A.2d	 195;	 see	 	 18-A	 M.R.S.	 §	 9-204(b);	 see	 also	 22	 M.R.S.	

§§	4003(3),	4035,	4036-B(4),	4041(1-A).8	



     7	 	 In	 particular,	 although	 the	 Adoption	 Act	 incorporates	 some	 provisions	 of	 the	 title	 22	 child	

protection	process,	see	18-A	M.R.S.	§	9-204(b)	(2017),	the	incorporated	process	does	not	include	the	
Department’s	statutory	responsibility	to	provide	the	opportunity	for	rehabilitation	and	reunification	
as	 in	 child	 protection	 matters.	 	 See	 22	 M.R.S.	 §	4041(1-A)	 (2017)	 (requiring	 rehabilitation	 and	
reunification	services	in	a	child	protection	matter).	
     8		Title	22	M.R.S.	§	4003(3)	was	amended	effective	December	13,	2018,	though	not	in	any	way	that	

affects	our	opinion.		See	P.L.	2017,	ch.	470,	§	1	(to	be	codified	at	22	M.R.S.	§	4003(3)).	
                                                                                                              9	

        [¶14]	 	 The	 question	 raised	 here	 is	 whether,	 to	 safeguard	 a	 parent’s	

fundamental	rights,	the	Maine	and	federal	constitutions	require	courts	to	order	

services	for	improving	parental	capacity	when	a	termination	petition	has	been	

filed	in	a	private	adoption	matter	to	which	the	Department	is	not	a	party.9	

B.	     Constitutional	Issues	

        1.	     Due	Process	

        [¶15]		There	is	no	dispute	that	due	process	is	required	when	termination	

of	 parental	 rights	 is	 sought	 by	 a	 private	 party	 ancillary	 to	 an	 adoption	

proceeding.		See	Adoption	of	Isabelle	T.,	2017	ME	220,	¶¶	4,	5,	175	A.3d	639;	see	

also	U.S.	Const.	amend.	XIV,	§	1;10	Me.	Const.	art.	I,	§	6-A;11	In	re	D.P.,	2013	ME	

40,	¶	10	n.4,	65	A.3d	1216	(“[T]he	protections	afforded	by	due	process	.	.	.	under	


   9		It	is	significant	that	neither	of	the	fathers’	motions	for	services	indicated	in	a	meaningful	way	

what	 services	 he	 wanted	 the	 court	 to	 provide.	 	 Although	 the	 father	 of	 MyAnnah	 D.	 generically	
requested	“visitation,	parenting	counseling,	and	mental	health	counseling,”	he	did	not	explain	how	
any	specified	services	would	address	parenting	deficits,	and	he	did	not	request	supervised	visitation	
services.		Therefore,	when	the	court	acted	on	the	motions,	it	was	given	little	or	no	information	on	the	
record	 about	 the	 type	 of	 rehabilitative	 and	 reunification	 efforts	 either	 father	 was	 interested	 in	
pursuing	through	the	court’s	auspices.		Later	in	the	proceedings,	however—well	after	the	court	had	
denied	the	motions—each	father	did	articulate	that	he	sought	supervised	visitation	with	his	child.		
MyAnnah’s	father	said	so	only	when	he	testified	during	the	termination	hearing	itself,	and	Riahleigh’s	
father	 told	 us	 at	 oral	 argument,	 also	 suggesting	 that	 the	 request	 had	 been	 communicated	 in	 a	
conference	with	the	court.	
   10		The	Federal	Constitution	provides,	“[N]or	shall	any	State	deprive	any	person	of	life,	liberty	or	

property,	 without	 due	 process	 of	 law;	 nor	 deny	 to	 any	 person	 within	 its	 jurisdiction	 the	 equal	
protection	of	the	laws.”		U.S.	Const.	amend.	XIV,	§	1.	
   11	 	 The	 Maine	 Constitution	 provides,	 “No	 person	 shall	 be	 deprived	 of	 life,	 liberty	 or	 property	

without	due	process	of	the	law,	nor	be	denied	the	equal	protection	of	the	laws	.	.	.	.”		Me.	Const.	art.	I,	
§	6-A.	
10	

the	United	States	and	Maine	constitutions	are	coextensive.”).		The	assurance	of	

due	process	is	“‘meant	to	protect	persons	not	from	the	deprivation,	but	from	

the	 mistaken	 or	 unjustified	 deprivation	 of	 life,	 liberty,	 or	 property.’”		

Guardianship	of	Chamberlain,	2015	ME	76,	¶	17,	118	A.3d	229	(quoting	Carey	v.	

Piphus,	435	U.S.	247,	259	(1978)).	

      [¶16]		Because	a	parent	“has	a	fundamental	liberty	interest	in	the	care,	

custody,	and	control	of	his	[or	her]	child,”	the	parent	is	entitled	to	constitutional	

protection	 of	 that	 interest—meaning	 that	 “[t]he	 government	 may	 interfere	

with	th[e]	familial	relationship	only	through	procedures	that	satisfy	the	rigors	

of	the	Due	Process	Clause.”		Guardianship	of	Thayer,	2016	ME	52,	¶	22,	136	A.3d	

349.		Thus,	“fundamentally	fair	procedures	[must]	provide	an	opportunity	to	be	

heard	upon	such	notice	and	proceedings	as	are	adequate	to	safeguard	the	right	

which	the	particular	pertinent	constitutional	provision	purports	to	protect.”		In	

re	 C.P.,	 2016	 ME	 18,	 ¶	 17,	 132	 A.3d	 174	 (quotation	 marks	 omitted);	 see	 also	

Adoption	of	J.S.S.,	2010	ME	74,	¶	12,	2	A.3d	281.			

      [¶17]	 	 To	 determine	 whether	 the	 process	 employed	 satisfied	 the	

constitutional	requirements	of	due	process,	we	consider	three	familiar	factors:		

          • “First,	 the	 private	 interest	 that	 will	 be	 affected	 by	 the	 official	
            action”;	
	
                                                                                           11	

          • Next,	“the	risk	of	an	erroneous	deprivation	of	such	interest	through	
            the	procedures	used,	and	the	probable	value,	if	any,	of	additional	or	
            substitute	procedural	safeguards”;	and		
	
          • Finally,	“the	Government's	interest,	including	the	function	involved	
            and	 the	 fiscal	 and	 administrative	 burdens	 that	 the	 additional	 or	
            substitute	procedural	requirement	would	entail.”	
     	
Mathews	v.	Eldridge,	424	U.S.	319,	335	(1976);	see	also	In	re	Alexander	D.,	1998	

ME	207,	¶	13,	716	A.2d	222.		We	now	apply	those	factors	to	the	cases	at	bar.	

	     	      a.	    Private	Interest	

	     [¶18]	 	 As	 to	 the	 first	 of	 the	 due	 process	 factors,	 the	 private	 interest	 at	

stake	 is	 each	 father’s	 constitutionally	 protected	 interest	 in	 his	 parental	

relationship	 with	 his	 child.	 	 See	 Mathews,	 424	 U.S.	 at	 335;	 Guardianship	 of	

Thayer,	2016	ME	52,	¶	22,	136	A.3d	349.		This	fundamental	liberty	interest	of	

parents	“to	make	decisions	concerning	the	care,	custody,	and	control	of	their	

children”	 is	 firmly	 established.	 	 Rideout	 v.	 Riendeau,	 2000	 ME	 198,	 ¶	 18,	 761	

A.2d	291	(quotation	marks	omitted).	

      	      b.	    Risk	of	Erroneous	Deprivation	Using	Existing	Process	

      [¶19]		As	to	the	second	factor,	we	examine	the	process	that	in	fact	was	

provided	to	the	fathers	and	the	additional	process	that	they	claim	is	owed	to	

them	to	evaluate	the	risk	of	erroneous	deprivation	of	parental	rights	through	
12	

the	process	employed.		See	Mathews,	424	U.S.	at	335;	In	re	Alexander	D.,	1998	

ME	207,	¶	13,	716	A.2d	222.			

        [¶20]	 	 The	 fathers	 do	 not	 contest	 that	 they	 received	 due	 process	 with	

respect	 to	 their	 notice	 and	 opportunity	 to	 be	 heard,	 and	 the	 opportunity	 to	

participate	fully	in	the	hearing,	including	the	right	to	cross-examine	witnesses	

and	present	their	own	evidence.		See	18-A	M.R.S.	§	9-204(b);	22	M.R.S.	§§	4053,	

4054,	 4055	 (2017).12	 	 The	 fathers	 also	 received	 the	 benefit	 of	 counsel,	

appointed	by	the	court	and	paid	for,	at	least	in	part,	by	Cumberland	County.13		

In	addition,	the	children	received	the	benefit	of	the	appointment	of	a	guardian	

ad	 litem	 to	 investigate	 and	 provide	 recommendations	 to	 the	 court.	 	 See	

18-A	M.R.S.	§	9-204(c).		Beyond	those	procedures,	however,	the	fathers	argue	

that	they	were	entitled	to	rehabilitation	and	reunification	services	that	might	

have	been	provided	to	them	if	the	court	had	entered	an	applicable	order	in	a	

title	22	child	protection	proceeding.		Cf.	22	M.R.S.	§	4041.	

        [¶21]		Applying	the	second	Mathews	factor	to	the	facts	and	procedure	of	

the	 two	 cases	 before	 us,	 we	 conclude	 that	 there	 is	 little	 risk	 of	 an	 erroneous	


   12		Section	4055	has	been	amended,	effective	July	1,	2019,	to	update	references	to	the	new	title	

18-C	Probate	Code,	which	also	becomes	effective	on	July	1,	2019.		See	P.L.	2017,	ch.	402,	§§	C-69,	F-1.	
   13	 	 Each	 father	 applied	 for	 court-appointed	 counsel,	 and	 the	 court	 approved	 their	 respective	

applications.	 	 See	 18-A	 M.R.S.	 §	 9-106(a)	 (2017).	 	 We	 need	 not	 determine	 here	 whether	 the	
appointment	of	counsel	is	constitutionally	required	in	private	adoption	proceedings.	
                                                                                       13	

deprivation	 of	 the	 fathers’	 fundamental	 right	 to	 parent	 through	 the	 existing	

procedure	 and	 little	 utility	 in	 the	 additional	 process	 urged	 by	 the	 fathers,	

namely,	 the	 court-ordered	 provision	 of	 rehabilitation	 and	 reunification	

services	in	the	context	of	a	private	family	proceeding.		See	Mathews,	424	U.S.	at	

335;	In	re	Alexander	D.,	1998	ME	207,	¶	13,	716	A.2d	222.		In	neither	of	the	cases	

before	us	did	the	court	find	that	the	father	had	failed	to	make	a	good	faith	effort	

to	 rehabilitate	 and	 reunify—a	 form	 of	 parental	 unfitness	 that	 is	 explicitly	

connected	 to	 the	 Department’s	 obligation	 to	 assist	 a	 parent	 pursuant	 to	

22	M.R.S.	 §§	4041.	 	 See	 	 22	 M.R.S.	 §	 4055(1)(B)(2)(b)(iv).	 	 Instead,	 the	 court	

addressed	other	bases	for	finding	unfitness	that	are	independently	sufficient	to	

support	termination.		Cf.	In	re	Children	of	Melissa	F.,	2018	ME	110,	¶	9,	191	A.3d	

348	(requiring	proof	of	“at	least	one	of	the	four	statutory	grounds	of	parental	

unfitness”	(quotation	marks	omitted)).			

      [¶22]		This	is	not	a	case	in	which	the	Department	had	any	responsibility	

for	 the	 children.	 	 See	 22	 M.R.S.	 §	 4041(1-A)	 (2017);	 see	 also	 	 22	 M.R.S.	

§§	4002(1),	4032(1).		Rather,	as	is	happening	in	so	many	families,	the	children’s	

grandmother	 took	 responsibility	 for	 the	 children	 pursuant	 to	 judgments	

entered	in	family	and	guardianship	proceedings	in	which	the	Department	was	

not	a	party	or	participant.			
14	

        [¶23]	 	 Further,	 in	 each	 of	 the	 prior	 court	 proceedings	 affecting	 the	

children,	 the	 courts	 provided	 each	 father	 an	 appropriate	 and	 adequate	

opportunity	to	have	sought	rights	of	contact	before	the	petitions	to	terminate	

parental	rights	were	filed.14		As	to	Riahleigh,	in	a	District	Court	family	matter,	

Riahleigh’s	 father	 did	 not	 appear	 at	 the	 hearing	 at	 which	 the	 grandmother	

gained	the	right	to	provide	the	primary	residence	of	his	child.		In	that	judgment,	

the	court	awarded	the	father	the	right	of	supervised	contact	but	conditioned	

that	 right	 on	 a	 requirement	 that	 the	 father	 complete	 a	 batterer	 intervention	

program.		Riahleigh’s	father	admits	that	he	failed	to	satisfy	that	requirement.15		

Regarding	 MyAnnah,	 the	 maternal	 grandmother	 had	 been	 granted	 a	

guardianship	in	a	Probate	Court	proceeding,	but,	despite	having	received	notice	

of	 that	 proceeding,	 MyAnnah’s	 father	 failed	 to	 participate	 in	 that	 action	 to	

assert	any	of	his	parental	rights.		In	an	amended	guardianship	order	entered	in	

September	2014,	the	court	conditioned	the	father’s	contact	with	MyAnnah	on	




   14		As	we	have	noted,	supervised	visitation	is	the	only	type	of	service	each	father	now	claims	to	

seek,	although	the	record	does	not	show	that	they	provided	the	court	with	that	information	before	
the	court	acted	on	their	motion	for	court-provided	services.		See	supra	n.9.	
   15		The	 judgment	also	conditioned	supervised	visitation	on	approval	by	the	grandmother.		The	

father’s	 failure	 to	 fulfill	 the	 condition	 that	 he	 complete	 a	 batterer	 intervention	 program—a	
requirement	fully	within	his	power	to	fulfill—makes	the	question	of	whether	the	grandmother	would	
have	allowed	visitation	irrelevant.	
                                                                                                             15	

his	completion	of	a	batterer	intervention	program,16	and	there	is	no	evidence	

that	 he	 satisfied	 that	 requirement	 after	 the	 entry	 of	 the	 order.17	 	 Therefore,	

through	their	own	choices,	the	fathers	themselves	foreclosed	the	opportunity	

to	participate	in	the	type	of	service	that	they	then	asked	the	court	to	provide	in	

these	private	adoption	matters.			

        [¶24]		More	fundamentally,	each	father	had	the	opportunity	to	seek	out	

and	engage	in	most	types	of	appropriate	services	on	his	own	initiative	and	then	

present	 evidence	 of	 any	 resulting	 rehabilitation	 as	 it	 bears	 on	 the	 issue	 of	

parental	fitness.		See	Adoption	of	J.S.S.,	2010	ME	74,	¶	12,	2	A.3d	281.		The	trial	

record	showed,	however,	that	neither	father	paid	the	ordered	amount	of	child	

support,	and—most	significantly—neither	completed	any	treatment	or	work	to	

become	capable	of	parenting	without	violence.18			




   16		The	judgment	also	conditioned	supervised	visitation	on	the	grandmother’s	approval.			


   17		The	father	of	MyAnnah	did	present	evidence	that,	while	incarcerated,	he	attended	a	48-class	

program	sometime	before	July	2014	that	addressed	issues	of	domestic	violence.			
   18	 	 There	 is	 no	 evidence	 that	 MyAnnah’s	 father	 sought	 out	 a	 professional	 supervisor	 for	 any	

proposed	child	visits.		Each	father	could	have,	but	did	not,	complete	a	batterer	intervention	program	
to	 satisfy	 the	 court-ordered	 condition	 to	 any	 contact	 he	 could	 have	 with	 his	 child.	 	 Each	 father	
remained	 inattentive	 to	 his	 child’s	 needs	 after	 engaging	 in	 violent	 acts	 against	 the	 mother—one	
father’s	violence	causing	the	mother	to	seek	medical	care	and	resulting	in	trauma	to	Riahleigh,	and	
the	 other	 father’s	 violence	 having	 been	 inflicted	 during	 and	 after	 the	 mother’s	 pregnancy	 with	
MyAnnah.	 	 In	 short,	 both	 fathers	 could	 have	 taken	 steps	 to	 be	 better	 able	 to	 challenge	 the	
grandmother’s	assertion	that	they	are	parentally	unfit,	but	neither	of	them	did	so.			
16	

      [¶25]	 	 Ultimately,	 in	 these	 private	 termination	 proceedings,	 all	 of	 the	

procedural	safeguards	were	in	place	to	provide	the	fathers	with	notice	of	the	

proceedings	 that	 would	 have	 consequences	 for	 their	 parental	 rights,	 an	

opportunity	 to	 be	 heard	 regarding	 their	 ability	 to	 parent	 the	 children,	 an	

opportunity	to	seek	contact	with	the	children,	and	an	opportunity	to	present	

themselves	 as	 safe	 resources	 for	 the	 children.	 	 Considering	 the	 extensive	

process	available	to	the	fathers	in	the	private	proceedings,	“the	probable	value	

.	 .	 .	 of	 additional	 or	 substitute	 procedural	 safeguards”	 in	 the	 form	 of	

court-ordered	 rehabilitation	 and	 reunification	 services	 is	 minimal.	 	 Mathews,	

424	U.S.	at	335;	In	re	Alexander	D.,	1998	ME	207,	¶	13,	716	A.2d	222.		Each	father	

had	the	opportunity	to	develop	the	skills	to	provide	parental	care	and	support	

free	from	violence	and	to	present	the	resulting	evidence	at	trial.		Despite	having	

opportunities	to	rehabilitate	and	to	present	evidence	and	be	heard,	each	father	

failed	 to	 participate	 in	 the	 court	 processes	 available	 to	 him	 to	 assert	 his	

parental	 rights.	 	 Therefore,	 the	 second	 Mathews	 factor	 does	 not	 support	 the	

fathers’	assertions	that	they	were	deprived	of	due	process.		See	Mathews,	424	

U.S.	at	335;	In	re	Alexander	D.,	1998	ME	207,	¶	13,	716	A.2d	222.	
                                                                                    17	

             c.	    The	Effect	on	the	State	of	Additional	Process	

      [¶26]		With	respect	to	the	third	Mathews	consideration,	the	state	“has	a	

well-established	 parens	 patriae	 interest	 in	 the	 safety	 and	 well-being	 of	 the	

children	within	its	jurisdiction.”		In	re	Children	of	Mary	J.,	2019	ME	2,	¶	16,	---	

A.3d	---.		In	the	circumstances	of	these	cases,	given	the	needs	of	the	children	to	

have	 a	 permanent	 home,	 and	 given	 the	 significant	 fiscal	 and	 administrative	

burdens	 that	 additional	 procedures	 sought	 by	 the	 fathers	 would	 certainly	

entail,	no	 additional	process	is	 required.		See	Mathews,	424	U.S.	at	 335;	In	re	

Alexander	D.,	1998	ME	207,	¶	13,	716	A.2d	222.		The	limited	resources	of	the	

State	are,	by	statute,	focused	on	those	cases	in	which	Departmental	services	are	

required,	 and	 given	 the	 procedural	 opportunities	 already	 made	 available	

through	 the	 judicial	 process	 in	 the	 private	 family	 and	 probate	 proceedings,	

additional	time-consuming	services—possibly	at	the	state’s	expense—are	not	

required	as	a	matter	of	due	process.	

      [¶27]	 	 In	 summary,	 the	 court	 was	 not	 constitutionally	 required	 by	 the	

Due	 Process	 Clause	 to	 order	 the	 provision	 of	 any	 particular	 services	 in	 the	

private	adoption	proceeding.		See	In	re	Baby	Boy	H.,	73	Cal.	Rptr.	2d	793,	797	
18	

(Cal.	Ct.	App.	1998)	(holding	that	reunification	services	are	a	benefit	to	which	

there	is	no	constitutional	entitlement	under	due	process	principles).19	

        2.	     Equal	Protection	

	       [¶28]		The	next	question	is	whether,	in	these	title	18-A	proceedings,	the	

fathers	 were	 deprived	 of	 equal	 protection	 of	 the	 laws	 by	 the	 court’s	 orders	

denying	 their	 motions	 to	 be	 provided	 with	 rehabilitation	 and	 reunification	

services	that	might	be	available	in	a	title	22	proceeding.		See	U.S.	Const.	amend.	

XIV,	§	1;	Me.	Const.	art.	I,	§	6-A.		“The	Fourteenth	Amendment’s	Equal	Protection	

Clause	prohibits	 any	state	from	denying	to	any	person	 within	its	jurisdiction	

the	equal	protection	of	the	laws,	and	requires,	generally,	that	persons	similarly	

situated	 be	 treated	 alike.	 	 Article	 [I],	 section	 6-A	 of	 the	 Maine	 Constitution	

includes	similar	requirements.”		Doe	v.	Williams,	2013	ME	24,	¶	53,	61	A.3d	718	

(alteration	 in	 original)	 (quotation	 marks	 omitted);	 see	 Town	 of	 Frye	 Island	 v.	

State,	2008	ME	27,	¶	14,	940	A.2d	1065	(holding	that	the	protections	under	the	

federal	and	state	constitutions	are	coextensive).			

	       [¶29]	 	 Individuals	 who	 are	 similarly	 situated	 are	 those	 “who	 are	 in	 all	

relevant	respects	alike.”		Nordlinger	v.	Hahn,	505	U.S.	1,	10	(1992).		If	individuals	



    19		The	California	Supreme	Court	cited	this	case	with	approval	in	In	re	Nolan	W.,	203	P.3d	454,	460	

(Cal.	2009).	
                                                                                       19	

are	similarly	situated,	we	“must	.	.	.	determine	what	level	of	scrutiny	to	apply.”		

Town	 of	 Frye	 Island,	 2008	 ME	 27,	 ¶	 14,	 940	 A.2d	 1065.	 	 Where	 a	 suspect	

classification	or	fundamental	right	is	at	issue,	the	state	action	must	satisfy	strict	

scrutiny,	 which	 requires	 that	 the	 action	 be	 “narrowly	 tailored	 to	 achieve	 a	

compelling	governmental	interest.”		Anderson	v.	Town	of	Durham,	2006	ME	39,	

¶	 29,	 895	 A.2d	 944,	 cert.	 denied,	 549	 U.S.	 1051	 (2006).	 	 Because	 it	 is	 well	

established	“that	parents	have	a	fundamental	liberty	interest	‘to	make	decisions	

concerning	 the	 care,	 custody,	 and	 control	 of	 their	 children,’”	 we	 will	 strictly	

scrutinize	the	difference	in	treatment	if	the	fathers	here	are	similarly	situated	

to	parents	to	whom	the	Department	provides	reunification	and	rehabilitative	

services	in	title	22	child	protection	cases.		Rideout,	2000	ME	198,	¶	18,	761	A.2d	

291	(quoting	Troxel	v.	Granville,	530	U.S.	57,	66	(2000)).		Accordingly,	we	focus	

on	whether,	for	purposes	of	receiving	rehabilitation	and	reunification	services,	

the	fathers	here	are	similarly	situated	with	parents	whose	children	have	been	

found	to	have	been	subjected	to	abuse	or	neglect	or	have	been	removed	from	

their	parents’	care	and	placed	in	foster	care	by	court	order.	

	     [¶30]	 	 We	 have	 rejected	 equal	 protection	 challenges	 to	 the	 denial	 of	

services	 and	 other	 processes	 that	 are	 prescribed	 in	 certain	 circumstances	

affecting	parental	rights	but	not	in	others.		We	concluded,	for	example,	that	a	
20	

mother’s	 equal	 protection	rights	 were	not	violated	 when	she	was	denied	the	

opportunity	to	petition	to	terminate	her	own	parental	rights	in	a	title	22	action,	

in	 an	 effort	 to	 avoid	 the	 prospect	 of	 a	 judicial	 determination	 that	 she	 had	

created	circumstances	of	jeopardy	to	the	child,	even	though	a	parent	may	cede	

her	parental	rights	as	part	of	a	title	18-A	adoption	proceeding.		In	re	D.P.,	2013	

ME	 40,	 ¶¶	 10,	 17,	 65	 A.3d	 1216.	 	 We	 concluded	 that	 the	 mother	 was	 not	

similarly	 situated	 with	 “a	 parent	 who	 surrenders	 and	 releases	 all	 parental	

rights	 in	 an	 adoption	 proceeding”	 because,	 unlike	 the	 situation	 of	 a	 parent	

whose	 child	 is	 the	 subject	 of	 an	 adoption	 petition,	 the	 Department	 had	 filed	

petitions	for	a	preliminary	protection	order	and	child	protection	order	alleging	

that	the	mother	“placed	her	child	at	risk	of	harm”	pursuant	to	22	M.R.S.	§§	4032	

and	 4034.	 	 In	 re	 D.P.,	 2013	 ME	 40,	 ¶	 17,	 65	 A.3d	 1216.	 	 Consequently,	 we	

concluded	 that	 the	 mother	 had	 failed	 to	 establish	 that	 she	 had	 been	 denied	

equal	protection	of	the	law.		Id.	

	     [¶31]		We	also	considered	a	parent’s	assertion	that,	to	be	provided	equal	

protection	 of	 the	 laws,	 she	 should	 have	 a	 right	 to	 appeal	 a	 court’s	 order	

appointing	a	permanency	guardian	in	a	title	22	child	protection	matter	because	

guardianship	 orders	 could	 be	 appealed	 in	 other	 types	 of	 proceedings.	 	 In	 re	
                                                                                     21	

Dustin	C.,	2008	ME	89,	¶¶	1,	5,	952	A.2d	993.		Addressing	the	equal	protection	

argument,	we	concluded	that	the	

       appointment	 of	 a	 permanency	 guardian	 is	 .	 .	 .	 embedded	 in	 an	
       overall	 statutory	 framework	 quite	 different	 and	 apart	 from	
       guardianship	 pursuant	 to	 18-A	 M.R.S.	 §	 5-204	 or	 residence	 and	
       visitation	pursuant	to	19-A	M.R.S.	§	1653(2),	and	the	mother	is	not	
       similarly	situated	with	parents	seeking	to	appeal	an	adverse	ruling	
       pursuant	 to	 [those	 statutes]	 within	 the	 meaning	 of	 the	 Equal	
       Protection	Clause.	
              	
Id.	¶	8	(emphasis	added).	

      [¶32]		Consistent	with	our	reasoning	in	those	cases,	we	conclude	that	the	

situation	 of	 a	 parent	 whose	 child	 has,	 as	 here,	 been	 residing	 with	 another	

person	 based	 on	 an	 order	 in	 a	 family	 matter	 or	 guardianship	 proceeding	 is	

substantively	 different	 from	 the	 situation	 of	 a	 parent	 in	 a	 child	 protection	

matter.		See	22	M.R.S.	§	4041(1-A);	cf.	In	re	D.P.,	2013	ME	40,	¶	17,	65	A.3d	1216	

(concluding	that	a	parent	who	“faces	allegations	that	[he	or]	she	placed	[his	or]	

her	child	at	risk	of	harm	in	a	proceeding	brought	by	the	State”	is	not	“similarly	

situated	 to	 a	 parent	 who	 surrenders	 and	 releases	 all	 parental	 rights	 in	 an	

adoption	proceeding”).	

	     [¶33]		Although	parents	in	child	protection	and	adoption	matters	may	be	

similarly	situated	to	the	extent	that	they	are	defending	against	petitions	for	the	

termination	 of	 their	 parental	 rights,	 those	 parties	 are	 not	 similarly	 situated	
22	

with	respect	to	the	events	preceding	the	petition	to	terminate	parental	rights.		

If	 a	 title	 22	 rehabilitation	 and	 reunification	 plan	 is	 ordered	 by	 the	 court,	 the	

court	will	have	already	found	abuse	or	neglect,	or	ordered	the	child	removed	

from	the	parent’s	care.		See	22	M.R.S.	§	4041(1-A).		It	is	the	finding	of	abuse	or	

neglect	 or	 the	 removal	 of	 the	 child	 from	 the	 home—not	 the	 filing	 of	 a	

termination	petition—that	triggers	the	application	of	section	4041(1-A).	

	      [¶34]		The	purpose	of	rehabilitation	and	reunification	services	ordered	

in	a	title	22	matter	is	to	restore	an	intact	family	after	a	specified	government	

actor	or	three	private	individuals	have	petitioned	for,	and	proved	the	necessity	

of,	a	protection	order.		See	22	M.R.S.	§§	4032,	4034,	4035.		The	goal	is	for	the	

parent	to	ameliorate	the	identified	abusive	or	neglectful	conduct.		See	22	M.R.S.	

§§	4003(3),	4041(1-A).	

	      [¶35]	 	 In	 contrast,	 when	 a	 title	 18-A	 termination	 proceeding	 is	

commenced	 in	 conjunction	 with	 an	 adoption	 petition	 without	 a	 preceding	

finding	of	abuse	or	neglect	or	the	removal	of	a	child	from	the	home,	the	state	

has	not	intervened	in	an	intact	family	to	protect	a	child	from	abuse	or	neglect.		

See	id.	§	4041(1-A).		The	petitions	now	before	us	provide	a	perfect	example	of	

that;	although	 a	family	 judgment	and	a	 guardianship	 judgment	were	entered	

and	contained	findings	regarding	the	fathers,	neither	of	those	judgments	found	
                                                                                       23	

abuse	or	neglect	or	ordered	a	child	into	foster	care	pursuant	to	title	22.		The	

Department	 has	 not,	 therefore,	 brought	 to	 bear	 the	 authority	 of	 the	 state	 to	

protect	 the	 child	 from	 abuse	 or	 neglect.	 	 Absent	 such	 executive	 branch	

interference	 with	 the	 parent-child	 relationship,	 the	 parents	 in	 a	 private	

adoption	matter	are	not	similarly	situated	with	parents	whose	children	have	

been	the	subject	of	a	child	protection	order.	

	     [¶36]	 	 Our	 reasoning	 is	 consistent	 with	 that	 of	 the	 Court	 of	 Appeals	 of	

Washington,	which	held	that	a	parent	in	an	adoption	matter	whose	fitness	had	

not	previously	been	questioned	was	not	similarly	situated	with	a	parent	in	 a	

dependency	 (i.e.,	 child	 protection)	 matter	 for	 purposes	 of	 rehabilitation	 and	

reunification	 services.	 	 In	 re	 Interest	 of	 Skinner,	 982	 P.2d	 670,	 676	 (Wash.	

Ct.	App.	1999).		That	court	reached	its	conclusion	based	largely	on	the	differing	

purposes	of	the	statutes	and	the	extent	of	the	state’s	interference	with	parental	

rights	in	dependency	cases	in	which	rehabilitation	 and	reunification	services	

may	be	required.		See	id.;	see	also	People	ex	rel.	T.D.,	140	P.3d	205,	216-17	(Colo.	

App.	2006)	(holding	that	a	parent	in	a	neglect	proceeding	who	was	subject	to	

an	expedited	appellate	process	was	not	similarly	situated	with	a	parent	in	an	

adoption	proceeding);	cf.	In	the	Interest	of	Phillips,	806	A.2d	616,	619	(Del.	Fam.	

Ct.	 2002)	 (stating,	 in	 analyzing	 a	 separation	 of	 powers	 argument,	 that	 “[t]he	
24	

entitlement	to	reunification	services	is	a	statutory	one	and	does	not	evolve	from	

a	constitutional	right”).	

	       [¶37]		Because	the	fathers	are	not	similarly	situated	with	parents	whose	

children	 have	 been	 the	 subject	 of	 a	 child	 protection	 order,	 the	 court	 did	 not	

violate	 the	 fathers’	 equal	 protection	 rights	 by	 denying	 their	 motions	 to	 be	

provided	with	court-ordered	services.		See	Williams,	2013	ME	24,	¶	53,	61	A.3d	

718.	

C.	     Sufficiency	of	the	Evidence	

	       [¶38]		The	fathers	also	challenge	the	court’s	findings	on	the	ground	that	

those	findings	might	have	been	different	if	the	court	had	ordered	the	provision	

of	rehabilitation	and	reunification	services.		Because	we	 have	concluded	that	

the	fathers	were	not	entitled	to	those	services,	we	are	not	persuaded	by	their	

arguments,	 and	 we	 address	 only	 whether	 the	 court	 erred	 or	 abused	 its	

discretion	in	terminating	their	parental	rights	based	on	the	existing	record.	

	       [¶39]		The	burden	of	proof	in	a	contested	termination	proceeding	arising	

in	the	course	of	an	adoption	rests	with	the	person	seeking	to	adopt	the	child.		

See	18-A	M.R.S.	§	9-204(b);	22	M.R.S.	§	4055(1)(A)(2),	(B)(2);	Adoption	of	L.E.,	

2012	ME	127,	¶	11,	56	A.3d	1234.		Where,	as	here,	there	has	been	little	or	no	

relatively	 recent	 contact	 between	 the	 legal	 parent	 and	 the	 child,	 it	 may	 be	
                                                                                  25	

difficult	for	an	adoption	petitioner	to	obtain	and	provide	direct	evidence	of	the	

parent’s	current	parental	unfitness.		Nonetheless,	in	the	matter	before	us,	we	

conclude	 that	 the	 court	 had	 sufficient	 evidence	 available	 to	 support	 its	

determination.	

	     [¶40]		On	the	existing	record,	the	court	did	not	err	in	finding	that	each	

father	is	unable	or	unwilling	to	protect	his	child	from	jeopardy	and	that	those	

circumstances	 were	 unlikely	 to	 change	 within	 a	 time	 that	 is	 reasonably	

calculated	to	meet	his	child’s	needs,	and	that	he	is	unable	or	unwilling	to	take	

responsibility	for	his	child	within	a	time	that	is	reasonably	calculated	to	meet	

her	needs.		See	22	M.R.S.	§	4055(1)(B)(2)(b)(i),	(ii);	In	re	Thomas	H.,	2005	ME	

123,	¶¶	16-17,	889	A.2d	297;	In	re	Thomas	D.,	2004	ME	104,	¶	21,	854	A.2d	195.		

Specifically,	as	to	Riahleigh,	the	court	found,	with	evidentiary	support,	that	the	

father	 was	 abusive	 toward	 the	 mother	 in	 Riahleigh’s	 presence,	 resulting	 in	

trauma	to	the	child;	the	father	has	an	extensive	history	of	criminal	convictions	

and	violent	acts;	he	failed	to	address	and	remediate	his	violent	behavior;	and	

he	failed	to	pay	the	court-ordered	amount	of	child	support	even	after	obtaining	

employment.		As	to	MyAnnah,	the	court	found,	with	supporting	evidence,	that	

the	father	perpetrated	domestic	violence	against	the	mother;	disregarded	the	

child’s	well-being,	leading	to	a	serious	medical	condition	that	went	untreated	
26	

for	months;	failed	to	provide	care	and	support	for	the	child	throughout	her	life;	

and	failed	to	take	responsibility	for	his	past	actions.			

       [¶41]		Nor	did	the	court	err	in	considering	the	fathers’	earlier	conduct	in	

finding	parental	unfitness.		See	In	re	Paige	L.,	2017	ME	97,	¶	31,	162	A.3d	217	

(“[W]hat	is	past	is	often	prologue	regarding	the	threat	of	serious	harm	posed	

by	the	parent	.	.	.	.”	(quotation	marks	omitted));	In	re	M.E.,	2016	ME	1,	¶¶	1,	3,	

11,	 131	 A.3d	 898	 (concluding	 that	 a	 parent’s	 failure	 to	 acknowledge	 past	

behavior	supported	a	finding	that	the	parent	was	unable	or	unwilling	to	protect	

the	child	from	jeopardy);	In	re	C.P.,	2013	ME	57,	¶¶	7,	10,	67	A.3d	558	(same).	

Notwithstanding	the	evidence	offered	by	each	father	in	support	of	his	current	

capacity	to	parent	and	support	his	child,	the	determination	of	the	weight	and	

credibility	 of	 the	 evidence	 in	 its	 totality	 was	 well	 within	 the	 province	 of	 the	

court	as	fact-finder.		See	In	re	I.S.,	2015	ME	100,	¶	11,	121	A.3d	105.	

       [¶42]	 	 On	 this	 record,	 the	 court	 did	 not	 err	 or	 abuse	 its	 discretion	 in	

finding	parental	unfitness	and	determining	that	termination	was	in	each	child’s	

best	interest.		See	In	re	Thomas	H.,	2005	ME	123,	¶¶	16-17,	889	A.2d	297;	In	re	

Thomas	D.,	2004	ME	104,	¶	21,	854	A.2d	195.	
                                                                                  27	

                                       III.		CONCLUSION	

	        [¶43]		The	court	committed	no	constitutional	error	in	its	orders	denying	

the	fathers’	motions	for	orders	of	rehabilitation	and	reunification	services,	nor	

did	it	err	or	abuse	its	discretion	in	determining	that	each	father’s	parental	rights	

should	be	terminated.		Accordingly,	we	affirm	the	judgments.	

         The	entry	is:	

                            Judgments	affirmed.	

	     	      	      	     	      	
	
Michael	G.	Keefe,	Esq.	(orally),	Portland,	for	appellant	father	of	Riahleigh	M.	
	
John	F.	Zink,	Esq.	(orally),	Freeport,	for	appellant	father	of	MyAnnah	D.	
	
Timothy	 E.	 Robbins,	 Esq.	 (orally),	 South	 Portland,	 for	 appellee	 maternal	
grandmother	
	
Christopher	Berry,	Esq.,	Bridgton,	for	Amicus	Curiae,	The	American	Academy	
of	Adoption	&	Assisted	Reproduction	Attorneys	
	
	
Cumberland	County	Probate	Court	docket	numbers	A-2015-23	and	A-2015-24	
FOR	CLERK	REFERENCE	ONLY